        Case 1:19-cr-00373-PGG Document 153 Filed 01/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

             - against -
                                                                  ORDER
 MICHAEL AVENATTI,
                                                           (S1) 19 Cr. 373 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that a telephone conference will take place on January

15, 2020 at 4:00 p.m. The parties will dial (888) 363-4749 and use access code 6212642. The

press and public may obtain access to the telephone conference by dialing the same number and

using the same access code.

Dated: New York, New York
       January 15, 2020
